Appellant was convicted of the offense of violating an ordinance of the city of Albany which prohibited the driving of an autobile while intoxicated. The court has read the entire record en banc. We find no evidence that shows or tends to show that appellant drove or attempted to drive the automobile in which he was found sitting, under the influence of liquor, for any distance whatsoever in said city. It results that the general affirmative charge duly requested by him should have been given, and that for its refusal the judgment of conviction will be reversed and the cause remanded.
Reversed and remanded.